Pettit, C. J.
This record is another blundering andj worthless one from Wayne county, in comparison withj which the darknesses of Erebus and Egypt were brilliant lights, and the chaos that existed before the creation was perfect order.
We are, however, able to learn from it that the appellant brought suit against the appellee to recover an assessment *424on a premium note given for a policy in said company. There is only one paragraph of the complaint, which at different times and places is called “ the complaint,” “ the second paragraph of the complaint,” “an amended complaint.” Which it is we do not know, but we hold it to be a sufficient complaint, and that it shows a good cause of action in such a case. It is in all the essentials like the one in Whitman, Receiver, &c., v. Hall, at this term, ante, p. 422.
L. D. Stubbs, for appellant.
y. Perry, for appellee.
In this, the record shows that a demurrer was filed, but for what cause, or what was done with it, is not shown. Another demurrer the record shows was filed, but for what cause, or was done with it, does not appear; and a third one was filed, because the complaint did not state facts sufficient, &c., which was overruled; and since the defendant had got his hand in, and had become an adept in the art of demurring, he filed still a fourth one for the same cause, which was sustained, and this ruling was excepted to, and is assigned for. error in this court. Perhaps the court thought that sustaining the demurrer of the appellee once, out of four times that it was filed, might be merited for his pertinacious adherence to that form or branch of pleading; but it was error in law to do so.
The judgment is reversed, at the costs of the appellee, with instructions to the court to overrule all the demurrers to the complaint, and for further proceedings.